I concur. The appellant seems to think that since he was forcibly and against his will *Page 570 
deprived of his liberty and confined in a state institution, the law will not imply a promise on his part to pay for such maintenance. Nor has he been convicted of any offense which might authorize the collection of the sum as costs, by way of a penalty. It is averred that he has an estate, and under such circumstances the law provides for a guardian, if he is incompetent, who shall provide for him proper care, with such degree of freedom as is compatible with his condition. Under such circumstances, it is argued, he cannot be imprisoned and deprived of such medical aid as his guardian and friends could furnish, and then be made to pay for the restraint.
But the insane have always been regarded as subject to control on the part of the state, both for their protection and for the protection of others. When the state finds it necessary to keep them in its hospitals, I see no reason why a charge may not be made for their support. If they have a right to free support because paupers have, to make the law operate alike upon all, it would seem that the balance of the community would be equally entitled.